DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is nothing in the claims about what is needed to, for example, define “a parameter space comprising a set of values of a parameter, wherein the parameter corresponds to a property of fiber bundles, and wherein the set of values represents all possible values of the parameter in the parameter space,” as recited in independent claims 1, 7, and 11. Nor is the claimed subject matter described in the Specification, which states that the claimed parameter could be literally anything (see e.g., paragraph [0017], “the input parameter space (i.e., the ranges of possible input values for all of the input parameters).” Further, the Specification does not address how the “parameters” are defined, therefore all claimed steps relating to Applicant’s claimed “parameter” subject matter fails to satisfy the written description requirement as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “parameters” in claims 1, 7, and 11 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Specifically, with respect to independent claims 1, 7, and 11, these claims are written in such a way as to be unintelligible and appropriate correction is required. For example, nowhere in the independent claims is the limitation of “defining a parameter space comprising a set of values of a parameter” provided with any further clarity so as to be understood by one of ordinary skill in the art. How such steps produce a bundle of fibers using a compression molding process is also unclear. Further, terms such as a “proper subset” are also unclear as to how this limitation is defined.
Examiner also notes the following method step paragraphs recited in independent claims 1, 7, and 11 do not add patentable weight as they are drawn to abstract ideas that can be carried out as a mental processes: “defining…, narrowing…, generating…, applying…, identifying…, updating…, further narrowing…,applying the updated statistical model…, [and] selecting from the further-narrowed…” Therefore, these limitations do not add patentable weight to the independent claims.
Regarding claims 4, 6, 10, 12, and 15, the following respective claim recitations are indefinite because no further limitation is provided to determine their respective values: “objective maximum strength,” “closer to optimal,” “maximum stiffness,” “property is location” and “location comprises vertical height” (e.g., here it is unclear how or by what vertical height is defined) indefinite because a way to determine this value is not defined by the claim. Without more, one of ordinary skill in the art is unable to determine the metes and bounds of Applicant’s claims.
Regarding claim 5, the term “optimal” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 of the claimed invention is directed to producing a bundle of fibers without significantly more. Independent claims 1, 7, and 11 recite the following judicial exceptions: defining a parameter space comprising a set of values of a parameter, wherein the parameter corresponds to a property of fiber bundles, and wherein the set of values represents all possible values of the parameter in the parameter space; narrowing the parameter space to obtain a narrowed parameter space, wherein the narrowed parameter space comprises a first proper subset of the set of values of the parameter, and wherein the first proper subset represents all possible values of the parameter in the narrowed parameter space; generating a statistical model based on a sampling of the narrowed parameter space; applying the statistical model to the narrowed parameter space to obtain a first set of outputs; identifying a set of one or more parameter value combinations based on the first set of outputs; updating the statistical model based on the identified one or more parameter value combinations; further narrowing, based on the first set of outputs, the parameter space to obtain a further-narrowed parameter space, wherein the further-narrowed parameter space comprises a second proper subset of the first proper subset, the second proper subset containing the identified one or more parameter value combinations and representing all possible values of the parameter in the further-narrowed parameter space; applying the updated statistical model to the further-narrowed parameter space to obtain a second set of outputs; selecting from the further-narrowed parameter space, based on the second set of outputs, a value of the parameter. These judicial exceptions are not integrated into a practical application because they do not improve the technology of compression-molded components or its functionality. As such, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escowitz  (US 2018/0345605).
As discussed above, the following method step paragraphs recited in independent claims 1, 7, and 11 do not add patentable weight as they are drawn to abstract ideas that can be carried out as a mental processes: “defining…, narrowing…, generating…, applying…, identifying…, updating…, further narrowing…,applying the updated statistical model…, [and] selecting from the further-narrowed…” Therefore, these limitations do not add patentable weight to the independent claims.
Regarding claim 1, Escowitz discloses a method for producing a compression-molded component ([0002]), comprising: 
producing a bundle of fibers (see claim 1) conforming to a selected value of the parameter (e.g., length according to [0077], [0114]); and 
manufacturing a component comprising the bundle of fibers using a compression-molding process (see claim 1).
Regarding claim 7, Escowitz discloses a method for producing a compression-molded component, comprising: 
producing a bundle of fibers (see claim 21) conforming to a selected value of the parameter (e.g., alignment according to claim 21); and 
manufacturing a component comprising the bundle of fibers using a compression-molding process (see claim 21).
Regarding claim 11, Escowitz discloses a method for producing a compression-molded component, the method comprising: 
placing a bundle of fibers in a mold ([0098]), the placement conforming to the selected value of the parameter (e.g., location according to [0089]); and 
manufacturing a component using the mold and a compression-molding process ([0098]).
Regarding dependent claims 2-6, 8-10, and 12-16, these limitations are well known and conventional to one of ordinary skill in the art (see Escowitz optimization objectives in claims 2, 8, 12, 18, or 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escowitz in view of Li Yang ET AL: “Finite Element Simulation of Compression…” cited in IDS on January 28, 2021). 

Escowitz does not expressly teach the claim 5 and 6 limitations “wherein the further narrowing is based on testing a candidate component that is manufactured based on the first set of outputs” and “wherein the objective is closer to optimal in the manufactured component than in the candidate component,” respectively. Yang teaches wherein the further narrowing is based on testing a candidate component that is manufactured based on the first set of outputs and wherein the objective is closer to optimal in the manufactured component than in the candidate component (see Yang, FE Materials, ¶ CONCLUSION). The references as combined are analogous in the field of manufacturing fiber components (Id.). Therefore Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to obtain optimal manufacturing conditions as demonstrated by optimizing conditions based on experimental data as desired by Yang (Id.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Escowitz shows a method for forming a bundle of fibers conforming to selected values of a parameter.
Reese shows a method for manufacturing bundled fiber composite parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745




/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        February 27, 2021